Citation Nr: 0320656	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-26 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD).

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On August 28, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Obtain the veteran's medical records 
from the Augusta VA Medical Center for 
any treatment for lumbosacral strain 
during the period of June 1971 to June 
1977.  Request inpatient and outpatient 
progress notes, imaging and discharge 
summaries.  If the records have been 
archived, a search should also be made of 
the archived records.

2.  Obtain the veteran's medical records 
from the Orlando, Florida VA Medical 
Center from 1996 to the present.

3.  Request that QTC submit the report of 
the examination that the veteran was 
provided on October 30, 1998.

4.  After any additional evidence obtained is 
associated with the claims file, make arrangements 
with the appropriate VA medical facility for the 
veteran to be afforded a special orthopedic 
examination by an orthopedic surgeon or other 
appropriate available medical specialist to 
ascertain the current nature and extent of severity 
of lumbosacral strain, and whether there exists a 
causal relationship between the service-connected 
lumbosacral strain and degenerative disc disease. 
The claims file must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including range of motion of 
the lumbosacral spine, with an 
explanation as to the normal range of 
motion, and any neurological 
manifestations.  
The examiner should record information 
concerning pain on use, and comment on 
the functional limitations, if any, 
caused by the low back disability.  To 
the extent possible the examiner should 
identify which clinical findings are 
attributable to the service- connected 
lumbosacral strain versus degenerative 
disc disease of the lumbar spine.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:
a.  Does the service-connected low 
back disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations and 
on the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.
b.  With respect to the subjective 
complaints of pain, the examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning the low 
back disability and offer opinions as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.
c.  The examiner should examine the 
lumbosacral spine and identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected low back disability.  
The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that pain could 
significantly limit functional ability of 
the back during flare-ups.  The examiner 
should also offer an opinion as to the 
extent of any increased functional loss 
due to pain on increased use of the 
lumbosacral spine during flare-ups, 
expressed, if possible, in additional 
degrees of loss of range of motion.  A 
complete rationale for any opinion 
expressed must be provided.
d.  The examiner should specifically 
render opinions as to the following: (1) 
whether degenerative disc disease is 
etiologically or causally related to the 
inservice low back injury; and if not, 
(2) whether the degenerative disc disease 
of the lumbar spine was caused by his 
lumbosacral strain; and, if not, (3) 
whether the degenerative disc disease is 
aggravated, or made worse, by the 
service-connected lumbosacral strain. 
e.  If it is found that the 
degenerative disc disease is aggravated 
by the service-connected lumbosacral 
strain, the examiner should render an 
opinion regarding the level of 
aggravation by the lumbosacral strain, 
i.e., the degree of disability of the 
degenerative disc disease that is over 
and above the degree of disability that 
would be present but for the lumbosacral 
strain, in terms of a percentage, if 
possible.  The examiner must also address 
the following medical considerations: (1) 
The baseline manifestations which are due 
to the effects of degenerative disc 
disease; (2) The increased manifestations 
which, in the examiner's opinion, are 
proximately due to service-connected 
lumbosacral strain based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of degenerative 
disc disease are proximately due to 
service-connected lumbosacral strain.  
Any opinions expressed must be 
accompanied by a complete rationale. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





